Case 2:21-cv-05486-AB-SK Document 10 Filed 07/09/21 Page 1 of 34 Page ID #:47




  1   Laurence M. Rosen (SBN 219683)
      THE ROSEN LAW FIRM, P.A.
  2
      355 South Grand Avenue, Suite 2450
  3   Los Angeles, CA 90071
  4   Telephone: (213) 785-2610
      Facsimile: (213) 226-4684
  5   Email: lrosen@rosenlegal.com
  6
      Counsel for Plaintiff
  7
  8                        UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
  9
 10
 11     BONNIE L. FRANKLIN, Individually        No. 2:21-cv-05486-RGK-SK
        and on behalf of all others similarly
 12     situated,                               AMENDED CLASS ACTION
 13                                             COMPLAINT FOR
                     Plaintiff,                 VIOLATIONS OF THE
 14                                             FEDERAL SECURITIES LAWS
 15                  v.
                                                CLASS ACTION
 16
        DIDI GLOBAL INC., WILL WEI
 17     CHENG, JEAN QING LIU, STEPHEN JURY TRIAL DEMANDED
        JINGSHI ZHU, ALAN YUE ZHUO,
 18
        ZHIYI CHEN, MARTIN CHI PING
 19     LAU, KENTARO MATSUI, ADRIA
 20     PERICA, DANIEL YONG ZHANG,
        GOLDMAN SACHS (ASIA) L.L.C.,
 21     MORGAN STANLEY & CO. LLC,
 22     J.P. MORGAN SECURITIES LLC,
        BOFA SECURITIES, INC.,
 23     BARCLAYS CAPITAL INC., CHINA
 24     RENAISSANCE SECURITIES
        (HONG KONG) LIMITED,
 25
 26     (Additional Defendants on Next Page)
 27
 28
 29             AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
 30                       THE FEDERAL SECURITIES LAWS
Case 2:21-cv-05486-AB-SK Document 10 Filed 07/09/21 Page 2 of 34 Page ID #:48




  1     CHINA INTERNATIONAL
        CAPITAL CORPORATION HONG
  2     KONG SECURITIES LIMITED,
  3     CITIGROUP GLOBAL MARKETS
        INC., GUOTAI JUNAN SECURITIES
  4     (HONG KONG) LIMITED, HSBC
  5     SECURITIES (USA) INC., UBS
        SECURITIES LLC, BOCI ASIA
  6
        LIMITED, BOCOM
  7     INTERNATIONAL SECURITIES
  8     LIMITED, CCB INTERNATIONAL
        CAPITAL LIMITED, CLSA
  9     LIMITED, CMB INTERNATIONAL
 10     CAPITAL LIMITED, FUTU INC.,
        ICBC INTERNATIONAL
 11     SECURITIES LIMITED, MIZUHO
 12     SECURITIES USA LLC, TIGER
        BROKERS (NZ) LIMITED,
 13     COLLEEN A. DE VRIES, and
 14     COGENCY GLOBAL, INC.,
 15
                   Defendants.
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
 29                                        1
               AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
 30                      THE FEDERAL SECURITIES LAWS
 31
Case 2:21-cv-05486-AB-SK Document 10 Filed 07/09/21 Page 3 of 34 Page ID #:49




  1         Plaintiff Bonnie L. Franklin (“Plaintiff”), individually and on behalf of all

  2   other persons similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s

  3   complaint against Defendants (defined below), alleges the following based upon
  4   personal knowledge as to Plaintiff and Plaintiff’s own acts, and information and
  5   belief as to all other matters, based upon, inter alia, the investigation conducted by
  6   and through Plaintiff’s attorneys, which included, among other things, a review of
  7   the Defendants’ public documents, announcements, public filings, wire and press
  8   releases published by and regarding DiDi Global Inc. (“DiDi,” or the “Company”),
  9   and information readily obtainable on the Internet. Plaintiff believes that
 10   substantial evidentiary support will exist for the allegations set forth herein after a
 11   reasonable opportunity for discovery.
 12                              NATURE OF THE ACTION
 13         1.     This is a class action on behalf of persons or entities who purchased
 14   or otherwise acquired publicly traded DiDi securities: (1) pursuant and/or traceable
 15
      to the registration statement and related prospectus (collectively, the “Registration
 16
      Statement”) issued in connection with DiDi’s June 30, 2021 initial public offering
 17
      (the “IPO” or “Offering”); and/or (2) between June 30, 2021 and July 2, 2021,
 18
      inclusive (the “Class Period”), seeking to recover compensable damages caused by
 19
      Defendants’ violations of the Securities Act of 1933 (the “Securities Act”) and
 20
      violations of Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the
 21
      “Exchange Act”) and Rule 10b-5, promulgated thereunder.
 22
            2.     On or about June 30, 2021, Defendants held the IPO, issuing
 23
      approximately 316,800,000 American Depositary Shares (“ADSs”) to the
 24
 25   investing public at $14.00 per ADS, pursuant to the Registration Statement.

 26         3.     By the commencement of this action, the Company’s ADSs trade

 27   significantly below the IPO price. As a result, investors were damaged.
 28
 29                                              2
                 AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
 30                        THE FEDERAL SECURITIES LAWS
 31
Case 2:21-cv-05486-AB-SK Document 10 Filed 07/09/21 Page 4 of 34 Page ID #:50




  1                              JURISDICTION AND VENUE

  2          4.     The claims alleged herein arise under and pursuant to Sections 11,

  3   12(a)(2) and 15 of the Securities Act (15 U.S.C. §§77k, 771(a)(2) and 77o) and
  4   Sections 10(b) and 20(a) of the Exchange Act (15 U.S.C. §§78j(b) and 78t(a)) and
  5   Rule 10b-5 promulgated thereunder by the SEC (17 C.F.R. §240.10b-5.
  6          5.     This Court has jurisdiction over the subject matter of this action
  7   pursuant to 28 U.S.C. §1331 and §22 of the Securities Act and 28 U.S.C. §1331
  8   and §27 of the Exchange Act.
  9          6.     This Court has jurisdiction over each defendant named herein because
 10   each defendant has sufficient minimum contacts with this District so as to render
 11   the exercise of jurisdiction by this Court permissible under traditional notions of
 12   fair play and substantial justice. The Company also maintains a research office in
 13   this District focused on natural language processing and speech technologies.
 14          7.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and
 15
      §22(a) of the Securities Act (15 U.S.C. §77v(a)) as a significant portion of the
 16
      Defendants’ actions, and the subsequent damages took place within this District
 17
      and §27 of the Exchange Act (15 U.S.C. §78aa) and 28 U.S.C. §1391(b) as the
 18
      alleged misstatements entered and subsequent damages took place within this
 19
      District.
 20
             8.     In connection with the acts, conduct and other wrongs alleged in this
 21
      complaint, Defendants, directly or indirectly, used the means and instrumentalities
 22
      of interstate commerce, including but not limited to, the United States mails,
 23
      interstate telephone communications and the facilities of a national securities
 24
 25   exchange. Defendants disseminated the statements alleged to be false and

 26   misleading herein into this District, and Defendants solicited purchasers of DiDi

 27   securities in this District.
 28
 29                                            3
                  AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
 30                         THE FEDERAL SECURITIES LAWS
 31
Case 2:21-cv-05486-AB-SK Document 10 Filed 07/09/21 Page 5 of 34 Page ID #:51




  1                                        PARTIES

  2         9.     Plaintiff, as set forth in the previously filed certification incorporated

  3   by reference herein, purchased the Company’s securities at artificially inflated
  4   prices pursuant to the IPO and during the Class Period and was damaged upon the
  5   revelation of the corrective disclosure.
  6         10.    Defendant DiDi purports to be a mobility technology platform,
  7   providing ride hailing and other services in the People’s Republic of China
  8   (“PRC”), Brazil, Mexico, and internationally. It offers ride hailing, taxi hailing,
  9   chauffeur, hitch, and other forms of shared mobility services, as well as enterprise
 10   business ride solutions; auto solutions comprising leasing, refueling, and
 11   maintenance and repair services; electric vehicle leasing services; bike and e-bike
 12   sharing, intra-city freight, food delivery, and financial services. The Company was
 13   formerly known as Xiaoju Kuaizhi Inc. and changed its name to DiDi Global Inc.
 14   in June 2021. The Company is often called “the Uber of China.”
 15
            11.    The Company is incorporated in the Cayman Islands and its head
 16
      office is located at No. 1 Block B, Shangdong Digital Valley, No. 8 Dongbeiwang
 17
      West Road, Haidian District, Beijing, PRC. DiDi securities trade on the New York
 18
      Stock Exchange (“NYSE”) under the ticker symbol “DIDI.”
 19
            12.    Defendant Will Wei Cheng (“Cheng”) was at the time of the IPO and
 20
      throughout the Class Period the Company’s Chief Executive Officer and Chairman
 21
      of the Board of Directors.
 22
            13.    Defendant Jean Qing Liu (“Liu”) was at the time of the IPO and
 23
      throughout the Class Period the Company’s President and a Director.
 24
 25         14.    Defendant Stephen Jingshi Zhu (“Zhu”) was at the time of the IPO

 26   and throughout the Class Period the Company’s Senior Vice President and Chief

 27   Executive Officer of International Business Group and a Director.
 28
 29                                              4
                  AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
 30                         THE FEDERAL SECURITIES LAWS
 31
Case 2:21-cv-05486-AB-SK Document 10 Filed 07/09/21 Page 6 of 34 Page ID #:52




  1         15.    Defendant Alan Yue Zhuo (“Zhuo”) was at the time of the IPO and

  2   throughout the Class Period the Company’s Chief Financial Officer.

  3         16.    The Defendants named in ¶¶ 12-15 are sometimes referred to herein
  4   as the “Executive Defendants.”
  5         17.    Each of the Executive Defendants:
  6                (a)   directly participated in the management of the Company;
  7                (b)   was directly involved in the day-to-day operations of the
  8                Company at the highest levels;
  9                (c)   was privy to confidential proprietary information concerning
 10                the Company and its business and operations;
 11                (d)   was directly or indirectly involved in drafting, producing,
 12                reviewing and/or disseminating the false and misleading statements
 13                and information alleged herein;
 14                (e)   was directly or indirectly involved in the oversight or
 15
                   implementation of the Company’s internal controls;
 16
                   (f)   was aware of or recklessly disregarded the fact that the false
 17
                   and misleading statements were being issued concerning the
 18
                   Company; and/or
 19
                   (g)   approved or ratified these statements in violation of the federal
 20
                   securities laws.
 21
            18.    The Company is liable for the acts of the Executive Defendants and
 22
      its employees under the doctrine of respondeat superior and common law
 23
      principles of agency because all of the wrongful acts complained of herein were
 24
 25   carried out within the scope of their employment.

 26         19.    The scienter of the Executive Defendants and other employees and

 27   agents of the Company is similarly imputed to the Company under respondeat
 28   superior and agency principles.
 29                                            5
                  AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
 30                         THE FEDERAL SECURITIES LAWS
 31
Case 2:21-cv-05486-AB-SK Document 10 Filed 07/09/21 Page 7 of 34 Page ID #:53




  1         20.    Defendant Zhiyi Chen was a Director of the Company at the time of

  2   the IPO and signed or authorized the signing of the Company’s Registration

  3   Statement.
  4         21.    Defendant Martin Chi Ping Lau was a Director of the Company at the
  5   time of the IPO and signed or authorized the signing of the Company’s Registration
  6   Statement.
  7         22.    Defendant Kentaro Matsui was a Director of the Company at the time
  8   of the IPO and signed or authorized the signing of the Company’s Registration
  9   Statement.
 10         23.    Defendant Adrian Perica was a Director of the Company at the time
 11   of the IPO and signed or authorized the signing of the Company’s Registration
 12   Statement.
 13         24.    Defendant Daniel Yong Zhang was a Director of the Company at the
 14   time of the IPO and signed or authorized the signing of the Company’s Registration
 15
      Statement.
 16
            25.    The Defendants named in ¶¶ 20-24 are sometimes referred to herein
 17
      as the “Director Defendants.”
 18
            26.    The Executive Defendants and the Director Defendants are sometimes
 19
      referred to herein as the “Individual Defendants.”
 20
            27.    Each of the Individual Defendants signed or authorized the signing of
 21
      the Registration Statement, solicited the investing public to purchase securities
 22
      issued pursuant thereto, hired and assisted the underwriters, planned and
 23
      contributed to the IPO and Registration Statement, and attended road shows and
 24
 25   other promotions to meet with and present favorable information to potential DiDi

 26   investors, all motivated by their own and the Company’s financial interests.

 27         28.    Defendant Goldman Sachs (Asia) L.L.C. (“Goldman Sachs”) is an
 28   investment banking firm that acted as a representative underwriter of the
 29                                            6
                  AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
 30                         THE FEDERAL SECURITIES LAWS
 31
Case 2:21-cv-05486-AB-SK Document 10 Filed 07/09/21 Page 8 of 34 Page ID #:54




  1   Company’s IPO, helping to draft and disseminate the IPO documents. Goldman

  2   Sach’s address is 68th Floor, Cheung Kong Center, 2 Queen’s Road, Central, Hong

  3   Kong Special Administrative Region of the PRC.
  4          29.    Defendant Morgan Stanley & Co. LLC (“Morgan Stanley”) is an
  5   investment banking firm that acted as representative underwriter of the Company’s
  6   IPO, helping to draft and disseminate the IPO documents. Morgan Stanley’s
  7   address is 1585 Broadway, New York, NY 10036.
  8          30.    Defendant J.P. Morgan Securities LLC (“J.P. Morgan”) is an
  9   investment banking firm that acted as representative underwriter of the Company’s
 10   IPO, helping to draft and disseminate the IPO documents. J.P. Morgan’s address is
 11   383 Madison Avenue, New York, NY 10179.
 12          31.    Defendant BofA Securities, Inc. (“BofA”) is an investment banking
 13   firm that acted as underwriter of the Company’s IPO, helping to draft and
 14   disseminate the IPO documents. BofA’s address is One Bryant Park, New York,
 15
      NY 10036.
 16
             32.    Defendant Barclays Capital Inc. (“Barclays”) is an investment
 17
      banking firm that acted as underwriter of the Company’s IPO, helping to draft and
 18
      disseminate the IPO documents. Barclays’ address is 745 Seventh Avenue, New
 19
      York, NY 10019.
 20
             33.    Defendant China Renaissance Securities (Hong Kong) Limited
 21
      (“China Renaissance”) is an investment banking firm that acted as underwriter of
 22
      the Company’s IPO, helping to draft and disseminate the IPO documents. China
 23
      Renaissance’s address is Units 8107-08, Level 81, International Commerce Centre,
 24
 25   1 Austin Road West, Kowloon, Hong Kong Special Administrative Region of the

 26   PRC.

 27          34.    Defendant China International Capital Corporation Hong Kong
 28   Securities Limited (“CICC”) is an investment banking firm that acted as
 29                                           7
                   AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
 30                          THE FEDERAL SECURITIES LAWS
 31
Case 2:21-cv-05486-AB-SK Document 10 Filed 07/09/21 Page 9 of 34 Page ID #:55




  1   underwriter of the Company’s IPO, helping to draft and disseminate the IPO

  2   documents. CICC’s address is 29/F, One International Finance Centre, 1 Harbour

  3   View Street, Central, Hong Kong Special Administrative Region of the PRC.
  4          35.    Defendant Citigroup Global Markets Inc. (“Citigroup”) is an
  5   investment banking firm that acted as underwriter of the Company’s IPO, helping
  6   to draft and disseminate the IPO documents. Citigroup’s address is 388 Greenwich
  7   Street, New York, NY 10013.
  8          36.    Defendant Guotai Junan Securities (Hong Kong) Limited (“Guotai
  9   Junan”) is an investment banking firm that acted as underwriter of the Company’s
 10   IPO, helping to draft and disseminate the IPO documents. Guotai Junan’s address
 11   is 27/F., Low Block, Grand Millennium Plaza, 181 Queen's Road Central, Hong
 12   Kong Special Administrative Region of the PRC.
 13          37.    Defendant HSBC Securities (USA) Inc. (“HSBC”) is an investment
 14   banking firm that acted as underwriter of the Company’s IPO, helping to draft and
 15
      disseminate the IPO documents. HSBC’s address is 452 Fifth Avenue, New York
 16
      City, NY 10018.
 17
             38.    Defendant UBS Securities LLC (“UBS”) is an investment banking
 18
      firm that acted as underwriter of the Company’s IPO, helping to draft and
 19
      disseminate the IPO documents. UBS’ address is 1285 Avenue of The Americas,
 20
      New York, NY 10019.
 21
             39.    Defendant BOCI Asia Limited (“BOCI”) is an investment banking
 22
      firm that acted as underwriter of the Company’s IPO, helping to draft and
 23
      disseminate the IPO documents. BOCI’s address is 26th Floor, Bank of China
 24
 25   Tower 1 Garden Road, Central, Hong Kong Special Administrative Region of the

 26   PRC.

 27          40.    Defendant BOCOM International Securities Limited (“BOCOM”) is
 28   an investment banking firm that acted as underwriter of the Company’s IPO,
 29                                           8
                   AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
 30                          THE FEDERAL SECURITIES LAWS
 31
Case 2:21-cv-05486-AB-SK Document 10 Filed 07/09/21 Page 10 of 34 Page ID #:56




   1   helping to draft and disseminate the IPO documents. BOCOM’s address is

   2   9th Floor, Man Yee Building, 68 Des Voeux Road, Central, Hong Kong Special

   3   Administrative Region of the PRC.
   4          41.    Defendant CCB International Capital Limited (“CCB”) is an
   5   investment banking firm that acted as underwriter of the Company’s IPO, helping
   6   to draft and disseminate the IPO documents. CCB’s address is 12/F, CCB Tower,
   7   3 Connaught Road Central, Central, Hong Kong Special Administrative Region of
   8   the PRC.
   9          42.    Defendant CLSA Limited (“CLSA”) is an investment banking firm
  10   that acted as underwriter of the Company’s IPO, helping to draft and disseminate
  11   the IPO documents. CLSA’s address is 18/F, One Pacific Place, 88 Queensway,
  12   Hong Kong Special Administrative Region of the PRC.
  13          43.    Defendant CMB International Capital Limited (“CMB”) is an
  14   investment banking firm that acted as underwriter of the Company’s IPO, helping
  15
       to draft and disseminate the IPO documents. CMB’s address is 45F, Champion
  16
       Tower, 3 Garden Road, Central, Hong Kong Special Administrative Region of the
  17
       PRC.
  18
              44.    Defendant Futu Inc. (“Futu”) is an investment banking firm that acted
  19
       as underwriter of the Company’s IPO, helping to draft and disseminate the IPO
  20
       documents. Futu’s address is 720 University Avenue, Suite 100, Palo Alto,
  21
       CA 94301.
  22
              45.    Defendant ICBC International Securities Limited (“ICBC”) is an
  23
       investment banking firm that acted as underwriter of the Company’s IPO, helping
  24
  25   to draft and disseminate the IPO documents. ICBC’s address is 37/F, ICBC Tower,

  26   3 Garden Road, Hong Kong Special Administrative Region of the PRC.

  27          46.    Defendant Mizuho Securities USA LLC (“Mizuho”) is an investment
  28   banking firm that acted as underwriter of the Company’s IPO, helping to draft and
  29                                            9
                    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  30                          THE FEDERAL SECURITIES LAWS
  31
Case 2:21-cv-05486-AB-SK Document 10 Filed 07/09/21 Page 11 of 34 Page ID #:57




   1   disseminate the IPO documents. Mizuho’s address is 1271 Avenue of the

   2   Americas, Floors 2, 3, 4, 18, and 19, New York, NY 10020.

   3           47.    Defendant Tiger Brokers (NZ) Limited (“Tiger Brokers”) is an
   4   investment banking firm that acted as underwriter of the Company’s IPO, helping
   5   to draft and disseminate the IPO documents. Tiger Brokers’ address is Level 16,
   6   191 Queen Street, Auckland Central, New Zealand, 1010.
   7           48.    Defendants named in ¶¶ 28-47 are referred to herein as the
   8   “Underwriter Defendants.”
   9           49.     Pursuant to the Securities Act, the Underwriter Defendants are liable
  10   for the false and misleading statements in the Registration Statement as follows:
  11           (a)    The Underwriter Defendants are investment banking houses that
  12   specialize in, among other things, underwriting public offerings of securities. They
  13   served as the underwriters of the IPO and shared substantial fees from the IPO
  14   collectively. The Underwriter Defendants arranged a roadshow prior to the IPO
  15
       during which they, and representatives from the Company, met with potential
  16
       investors and presented highly favorable information about the Company, its
  17
       operations and its financial prospects.
  18
               (b)    The Underwriter Defendants also obtained an agreement from the
  19
       Company and the Individual Defendants that DiDi would indemnify and hold the
  20
       Underwriter Defendants harmless from any liability under the federal securities
  21
       laws.
  22
               (c)    Representatives of the Underwriter Defendants also assisted the
  23
       Company and the Individual Defendants in planning the IPO, and purportedly
  24
  25   conducted an adequate and reasonable investigation into the business and

  26   operations of the Company, an undertaking known as a “due diligence”

  27   investigation. The due diligence investigation was required of the Underwriter
  28   Defendants in order to engage in the IPO. During the course of their “due
  29                                             10
                     AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  30                           THE FEDERAL SECURITIES LAWS
  31
Case 2:21-cv-05486-AB-SK Document 10 Filed 07/09/21 Page 12 of 34 Page ID #:58




   1   diligence,” the Underwriter Defendants had continual access to internal,

   2   confidential, and current corporate information concerning the Company’s most

   3   up-to-date operational and financial results and prospects.
   4         (d)     In addition to availing themselves of virtually unlimited access to
   5   internal corporate documents, agents of the Underwriter Defendants met with the
   6   Company’s lawyers, management, and top executives and engaged in “drafting
   7   sessions.” During these sessions, understandings were reached as to: (i) the strategy
   8   to best accomplish the IPO; (ii) the terms of the IPO, including the price at which
   9   the Company’s securities would be sold; (iii) the language to be used in the
  10   Registration Statement; (iv) what disclosures about the Company’s would be made
  11   in the Registration Statement; and (v) what responses would be made to the SEC
  12   in connection with its review of the Registration Statement. As a result of those
  13   constant contacts and communications between the Underwriter Defendants’
  14   representatives and the Company’s management and top executives, the
  15
       Underwriter Defendants knew of, or in the exercise of reasonable care should have
  16
       known of, the Company’s existing problems as detailed herein.
  17
             50.     The Underwriter Defendants caused the Registration Statement to be
  18
       filed with the SEC and declared effective in connection with the offers and sales of
  19
       securities registered thereby, including those to Plaintiff and the other members of
  20
       the Class.
  21
             51.     Defendant Colleen A. De Vries (“De Vries”) was at the time of the
  22
       IPO DiDi’s duly authorized representative in the United States. Defendant De
  23
       Vries signed the false and misleading Registration Statement on her own behalf
  24
  25   and on behalf of Defendant Cogency Global Inc. (“Cogency Global”), Defendant

  26   De Vries’ employer.

  27         52.     Defendant Cogency Global was DiDi’s authorized U.S. representative
  28   for purposes of the IPO. Defendant De Vries, who signed the Registration
  29                                            11
                    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  30                          THE FEDERAL SECURITIES LAWS
  31
Case 2:21-cv-05486-AB-SK Document 10 Filed 07/09/21 Page 13 of 34 Page ID #:59




   1   Statement, was an employee of Defendant Cogency Global. As a result, Defendant

   2   Cogency Global is liable for the securities law violations committed by Defendant

   3   De Vries in its capacity as employer and as a control person under the Securities
   4   Act
   5         53.    The Company, the Individual Defendants, the Underwriter
   6   Defendants, Defendant De Vries, and Cogency Global are referred to herein,
   7   collectively, as the “Defendants.”
   8                            SUBSTANTIVE ALLEGATIONS
   9                DiDi’s False and/or Misleading Registration Statement
  10
             54.    On June 10, 2021, DiDi (then-named Xiaoju Kuaizhi Inc.) filed with
  11
       the SEC a registration statement on Form F-1, which in combination with
  12
       subsequent amendments on Forms F-1/A and filed pursuant to Rule 424(b)(4), are
  13
       collectively referred to as the Registration Statement and issued in connection with
  14
       the IPO.
  15         55.    On June 30, 2021, DiDi filed with the SEC the final prospectus for the
  16
       IPO on Form 424B4, which forms part of the Registration Statement. In the IPO,
  17
       DiDi sold 316,800,000 ADSs at $14.00 per share.
  18
             56.    The Registration Statement was negligently prepared and, as a result,
  19
       contained untrue statements of material facts or omitted to state other facts
  20
       necessary to make the statements made not misleading, and was not prepared in
  21
       accordance with the rules and regulations governing its preparation.
  22
             57.    Under applicable SEC rules and regulations, the Registration
  23
       Statement was required to disclose known trends, events or uncertainties that were
  24
       having, and were reasonably likely to have, an impact on the Company’s
  25
  26   continuing operations.

  27         58.    The Registration Statement emphasized that DiDi relied on the market

  28   in China for its operations, stating that “China is the best starting place for realizing
  29                                              12
                   AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  30                         THE FEDERAL SECURITIES LAWS
  31
Case 2:21-cv-05486-AB-SK Document 10 Filed 07/09/21 Page 14 of 34 Page ID #:60




   1   [DiDi’s] vision for mobility” and “China’s mobility market is expected to reach

   2   US$3.9 trillion by 2040, by which time the penetration of shared mobility and

   3   electric vehicles is expected to have increased to 35.9% and 50.2%,
   4   respectively…”
   5         59.    DiDi also stated that “[i]n 2020, the number of ride hailing
   6   transactions from our top five cities in China constituted approximately 20% of our
   7   total China ride hailing transactions.” Therefore, “any changes to local laws or
   8   regulations within these cities that affect [the Company’s] ability to operate or
   9   increase [its] operating expenses in these markets would have an adverse effect on
  10   our business.”
  11         60.    However, throughout the Registration Statement, DiDi neglected to
  12   raise concerns about the ongoing discussions the Company was having with
  13   Chinese authorities related to DiDi’s non-compliance with certain technology-
  14   related and cybersecurity laws and regulations, including with regard to collecting
  15
       and using personal information.
  16
             61.    Rather than disclose the known discussions into the Company’s
  17
       practices and non-compliance with relevant technology laws, the Registration
  18
       Statement vaguely discussed China’s regulatory regime with regards to data
  19
       security. Thus, the risk disclosures themselves were materially misleading because
  20
       they failed to disclose the ongoing discussions with Chinese authorities or the
  21
       Company’s non-compliance with the relevant regulations. Specifically, the
  22
       Registration Statement represented that:
  23
             Regulation Relating to Internet Security
  24
  25         The PRC government has enacted various laws and regulations with
  26         respect to internet security and protection of personal information from
             any inappropriate collection activities, abuse or unauthorized
  27         disclosure. Internet information in the PRC is regulated and restricted
  28         from a national security standpoint. …
  29                                              13
                   AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  30                         THE FEDERAL SECURITIES LAWS
  31
Case 2:21-cv-05486-AB-SK Document 10 Filed 07/09/21 Page 15 of 34 Page ID #:61




   1
            According to the Cybersecurity Law and other related laws and
   2        regulations, internet service providers are required to take measures to
   3        ensure internet security by complying with security protection
            obligations, formulating cybersecurity emergency response plans, and
   4        providing technical assistance and support for public security and
   5        national security authorities. In addition, any collection, process and
            use of a user's personal information must be subject to the consent of
   6        the user, be legal, rational and necessary, and be limited to specified
   7        purposes, methods and scopes. An internet service provider must also
            keep such information strictly confidential, and is further prohibited
   8
            from divulging, tampering with or destroying any such information, or
   9        selling or providing such information to other parties illegally.
  10
            Failure to comply with the above laws and regulations may subject
  11        the internet service providers to administrative penalties including,
  12        without limitation, fines, suspension of business operation, shut-
            down of the websites, revocation of licenses and even criminal
  13        liabilities.
  14
            On June 10, 2021, the Standing Committee of the National People's
  15
            Congress of China promulgated the Data Security Law, which will
  16        take effect in September 2021. The Data Security Law provides for
  17        data security and privacy obligations on entities and individuals
            carrying out data activities. The Data Security Law also introduces a
  18        data classification and hierarchical protection system based on the
  19        importance of data in economic and social development, as well as the
            degree of harm it will cause to national security, public interests, or
  20        legitimate rights and interests of individuals or organizations when
  21        such data is tampered with, destroyed, leaked, or illegally acquired or
            used. The appropriate level of protection measures is required to be
  22        taken for each respective category of data. For example, a processor
  23        of important data shall designate the personnel and the management
            body responsible for data security, carry out risk assessments for its
  24
            data processing activities and file the risk assessment reports with the
  25        competent authorities. In addition, the Data Security Law provides a
  26        national security review procedure for those data activities which
            may affect national security and imposes export restrictions on
  27        certain data and information. As the Data Security Law was recently
  28
  29                                          14
                AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  30                      THE FEDERAL SECURITIES LAWS
  31
Case 2:21-cv-05486-AB-SK Document 10 Filed 07/09/21 Page 16 of 34 Page ID #:62




   1        promulgated and has not yet taken effect, we may be required to make
            further adjustments to our business practices to comply with this law.
   2
   3        Regulations Relating to Privacy Protection
   4        In recent years, PRC government authorities have enacted laws and
   5        regulations on internet use to protect personal information from any
            unauthorized disclosure. The Cyber Security Law imposes certain data
   6        protection obligations on network operators, including that network
   7        operators may not disclose, tamper with, or damage users' personal
            information that they have collected, or provide users' personal
   8
            information to others without consent. Exempted from these rules is
   9        information irreversibly processed to preclude identification of
  10        specific individuals. Moreover, network operators are obligated to
            delete unlawfully collected information and to amend incorrect
  11        information.
  12
            The Several Provisions on Regulating the Market Order of Internet
  13        Information Services, issued by the MIIT on December 29, 2011 and
  14        effective on March 15, 2012, stipulate that internet information service
            providers may not collect any user personal information or provide any
  15
            such information to third parties without the consent of a user, unless
  16        otherwise stipulated by laws and administrative regulations. "User
  17        Personal information" is defined as information relevant to the users
            that can lead to the recognition of the identity of the users
  18        independently or in combination with other information. An internet
  19        information service provider must expressly inform the users of the
            method, content and purpose of the collection and processing of such
  20        user personal information and may only collect such information as
  21        necessary for the provision of its services. An internet information
            service provider is also required to properly store user personal
  22        information, and in case of any leak or likely leak of the user personal
  23        information, the internet information service provider must take
            immediate remedial measures and, in severe circumstances, make an
  24
            immediate report to the telecommunications regulatory authority.
  25
  26        The Decision on Strengthening the Protection of Online Information,
            issued by the Standing Committee of the National People's Congress
  27        on December 28, 2012, and the Order for the Protection of
  28        Telecommunication and Internet User Personal Information, issued by
  29                                          15
                AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  30                      THE FEDERAL SECURITIES LAWS
  31
Case 2:21-cv-05486-AB-SK Document 10 Filed 07/09/21 Page 17 of 34 Page ID #:63




   1        the MIIT on July 16, 2013, stipulate that any collection and use of user
            personal information must be subject to the consent of the user, abide
   2        by the principles of legality, rationality and necessity and be within the
   3        specified purposes, methods and scope. An internet information
            service provider must also keep such information strictly confidential,
   4        and is further prohibited from divulging, tampering with or destroying
   5        any such information, or selling or proving such information to other
            parties. An internet information service provider is required to take
   6        technical and other measures to prevent the collected personal
   7        information from any unauthorized disclosure, damage or loss. Any
            violation of the above decision or order may subject the internet
   8
            information service provider to warnings, fines, confiscation of
   9        illegal gains, revocation of licenses, cancelation of filings, closedown
  10        of websites or even criminal liabilities.

  11        With respect to the security of information collected and used by
  12        mobile apps, pursuant to the Announcement of Conducting Special
            Supervision against the Illegal Collection and Use of Personal
  13        Information by Apps, which was issued by the Cyberspace
  14        Administration of China [the “CAC”], the MIIT, the Ministry of Public
            Security, and the State Administration for Market Regulation on
  15
            January 23, 2019, app operators shall collect and use personal
  16        information in compliance with the Cyber Security Law and shall be
  17        responsible for the security of personal information obtained from
            users and take effective measures to strengthen personal information
  18        protection. Furthermore, app operators shall not force their users to
  19        make authorization by means of default settings, bundling, suspending
            installation or use of the app or other similar means and shall not
  20        collect personal information in violation of laws, regulations or breach
  21        of user agreements. Such regulatory requirements were emphasized by
            the Notice on the Special Rectification of Apps Infringing upon User's
  22        Personal Rights and Interests, which was issued by MIIT on October
  23        31, 2019. On November 28, 2019, the Cyberspace Administration of
            China, the MIIT, the Ministry of Public Security and the State
  24
            Administration for Market Regulation jointly issued the Methods of
  25        Identifying Illegal Acts of Apps to Collect and Use Personal
  26        Information. This regulation further illustrates certain commonly seen
            illegal practices of app operators in terms of personal information
  27        protection and specifies acts of app operators that will be considered
  28
  29                                           16
                AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  30                      THE FEDERAL SECURITIES LAWS
  31
Case 2:21-cv-05486-AB-SK Document 10 Filed 07/09/21 Page 18 of 34 Page ID #:64




   1         as "collection and use of personal information without users' consen.t"
             [sic]
   2
   3         On May 28, 2020, the National People's Congress adopted the Civil
             Code, which came into effect on January 1, 2021. Pursuant to the Civil
   4         Code, the personal information of a natural person shall be protected
   5         by the law. Any organization or individual shall legally obtain such
             personal information of others when necessary and ensure the safety
   6         of such information, and shall not illegally collect, use, process or
   7         transmit personal information of others, or illegally purchase or sell,
             provide or disclose personal information of others.
   8
   9         (Emphasis added.)
  10
  11         62.    The generic disclosures about China’s internet security regulations are
  12   in contrast to the Company’s specific disclosures regarding the risks of relevant
  13   Chinese authorities’ anti-trust and anti-monopoly investigations. The Registration
  14   Statement stated, in pertinent part, the following regarding its relevant regulations,
  15   discussions, investigations, and proceedings:
  16         LEGAL PROCEEDINGS
  17
             We are regularly subject to various types of legal proceedings by
  18         drivers, consumers, employees, commercial partners, competitors, and
  19         government agencies, among others, as well as investigations and
             other administrative or regulatory proceedings by government
  20         agencies. In the ordinary course of our business, various parties claim
  21         that we are liable for damages related to accidents or other incidents
             involving drivers, consumers or other third parties on our platform. We
  22         are also subject to contractual disputes with drivers and other third
  23         parties. We are currently named as a defendant in a number of matters
             related to accidents or other incidents involving drivers, consumers
  24
             and other third parties, and in matters related to contract disputes.
  25         Furthermore, we are involved in disputes with third parties asserting,
  26         among other things, alleged infringement of their intellectual property
             rights.
  27
  28
  29                                            17
                   AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  30                         THE FEDERAL SECURITIES LAWS
  31
Case 2:21-cv-05486-AB-SK Document 10 Filed 07/09/21 Page 19 of 34 Page ID #:65




   1         There is no pending or threatened legal proceeding that individually,
             in our opinion, is likely to have a material impact on our business,
   2         financial condition or results of operations. However, results of
   3         litigation and claims are inherently unpredictable and legal
             proceedings related to such accidents or incidents could, in the
   4         aggregate, have a material impact on our business, financial condition
   5         and results of operations. Regardless of the outcome, litigation can
             have an adverse impact on us because of defense and settlement costs
   6         individually and in the aggregate, diversion of management resources
   7         and other factors.
   8
             63.    Rather than disclose the known discussions into the Company’s
   9
       practices and non-compliance with relevant technology laws, the Registration
  10
       Statement provided boilerplate risk statements about potential contingent future
  11
       issues that may occur. While these risk statements acknowledged the material
  12
       importance to investors of China’s regulatory regime and potential investigations
  13
       in into the Company, these statements neglected to warn investors of the ongoing
  14
       technology-based issues, investigations, and discussions. The Registration
  15
       Statement stated, in pertinent part, the following regarding its relevant risks, among
  16
  17   other things, connected to data security and cybersecurity:

  18         Our business is subject to a variety of laws, regulations, rules, policies
             and other obligations regarding privacy, data protection and
  19         information security. Any losses, unauthorized access or releases of
  20         confidential information or personal data could subject us to
             significant reputational, financial, legal and operational consequences.
  21
  22         We receive, transmit and store a large volume of personally
             identifiable information and other data on our platform. We are subject
  23
             to numerous laws and regulations that address privacy, data protection
  24         and the collection, storing, sharing, use, disclosure and protection of
  25         certain types of data in various jurisdictions. See "Regulation" for
             laws, rules and regulations applicable to us, including the Data
  26         Security Law promulgated by the Standing Committee of the National
  27         People's Congress of China in June 2021, which will take effect in
             September 2021. Interpretation, application and enforcement of these
  28
  29                                            18
                   AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  30                         THE FEDERAL SECURITIES LAWS
  31
Case 2:21-cv-05486-AB-SK Document 10 Filed 07/09/21 Page 20 of 34 Page ID #:66




   1        laws, rules and regulations evolve from time to time and their scope
            may continually change, through new legislation, amendments to
   2        existing legislation and changes in enforcement. We have incurred,
   3        and will continue to incur, significant expenses in an effort to comply
            with privacy, data protection and information security standards and
   4        protocols imposed by law, regulation, industry standards or contractual
   5        obligations. Changes in existing laws or regulations or adoption of new
            laws and regulations relating to privacy, data protection and
   6        information security, particularly any new or modified laws or
   7        regulations that require enhanced protection of certain types of data or
            new obligations with regard to data retention, transfer or disclosure,
   8
            could greatly increase the cost to us of providing our service offerings,
   9        require significant changes to our operations or even prevent us from
  10        providing certain service offerings in jurisdictions in which we
            currently operate or in which we may operate in the future.
  11
  12        Despite our efforts to comply with applicable laws, regulations and
            other obligations relating to privacy, data protection and information
  13        security, it is possible that our practices, offerings or platform could
  14        fail to meet all of the requirements imposed on us by such laws,
            regulations or obligations. Any failure on our part to comply with
  15
            applicable laws or regulations or any other obligations relating to
  16        privacy, data protection or information security, or any compromise of
  17        security that results in unauthorized access, use or release of personally
            identifiable information or other data, or the perception or allegation
  18        that any of the foregoing types of failure or compromise has occurred,
  19        could damage our reputation, discourage new and existing drivers and
            riders from using our platform or result in investigations, fines,
  20        suspension of one or more of our apps, or other penalties by
  21        government authorities and private claims or litigation, any of which
            could materially adversely affect our business, financial condition and
  22        results of operations. Even if our practices are not subject to legal
  23        challenge, the perception of privacy concerns, whether or not valid,
            may harm our reputation and brand and adversely affect our business,
  24
            financial condition and results of operations.
  25
  26        Maintaining and enhancing our brand and reputation is critical to our
            business prospects. We were subject to negative publicity in the past,
  27        and failure to maintain our brand and reputation will cause our
  28        business to suffer.
  29                                           19
                AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  30                      THE FEDERAL SECURITIES LAWS
  31
Case 2:21-cv-05486-AB-SK Document 10 Filed 07/09/21 Page 21 of 34 Page ID #:67




   1
             Maintaining and enhancing our brand and reputation is critical to our
   2
             ability to attract new consumers, drivers and partners to our platform,
   3         to preserve and deepen the engagement of our existing consumers,
   4         drivers and partners and to mitigate legislative or regulatory scrutiny,
             litigation, government investigations and adverse public sentiment.
   5         Negative publicity, whether or not justified, can spread rapidly through
   6         social media. To the extent that we are unable to respond timely and
             appropriately to negative publicity, our reputation and brand can be
   7         harmed. ...
   8
   9         (Emphasis added.)
  10         64.    The statements contained in ¶¶ 58-63 were materially false and/or
  11   misleading because they misrepresented and failed to disclose the following adverse
  12   facts pertaining to the Company’s business, operations and prospects, which were
  13
       known to Defendants or recklessly disregarded by them. Specifically, the
  14
       Registration Statement was false and/or misleading and/or failed to disclose that:
  15
       (1) Defendant DiDi “had the problem of collecting personal information in violation
  16
       of relevant PRC laws and regulations”; (2) DiDi’s app, DiDi Chuxing (Travel),
  17
       would face an imminent cybersecurity review by the CAC; (3) the CAC suggested
  18
       DiDi delay its IPO; (4) the CAC would require all Chinese app stores to remove
  19
       DiDi Chuxing; and (5) as a result, Defendants’ statements about the Company’s
  20
       business, operations, and prospects were materially false and misleading and/or
  21
       lacked a reasonable basis at all relevant times.
  22
  23         65.    The statements contained in ¶¶ 58-63 were materially false and/or

  24   misleading because they misrepresented and failed to disclose the following adverse

  25   facts pertaining to the Company’s business, operations and prospects, which were
  26   known to Defendants or recklessly disregarded by them. Specifically, Defendants
  27   made false and/or misleading statements and/or failed to disclose that: (1)
  28   Defendant DiDi “had the problem of collecting personal information in violation of
  29                                            20
                   AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  30                         THE FEDERAL SECURITIES LAWS
  31
Case 2:21-cv-05486-AB-SK Document 10 Filed 07/09/21 Page 22 of 34 Page ID #:68




   1   relevant PRC laws and regulations”; (2) DiDi’s app, DiDi Chuxing (Travel), would

   2   face an imminent cybersecurity review by the CAC; (3) the CAC suggested DiDi

   3   delay its IPO; (4) the CAC would require all Chinese app stores to remove DiDi
   4   Chuxing; and (5) as a result, Defendants’ statements about the Company’s business,
   5   operations, and prospects were materially false and misleading and/or lacked a
   6   reasonable basis at all relevant times.
   7                        THE TRUTH BEGINS TO EMERGE
   8         66.     Then on July 2, 2021, the Company issued a press release entitled
   9   “DiDi Announces Cybersecurity Review in China” which announced, in relevant
  10   part, that: “pursuant to the announcement posted by the PRC’s Cyberspace
  11   Administration Office on July 2, 2021, DiDi is subject to cybersecurity review by
  12   the authority. During the review, DiDi is required to suspend new user registration
  13   in China.”
  14         67.     On this news, the Company’s ADS price fell 5% to close at $15.53
  15
       per ADS on July 2, 2021.
  16
             68.     The statements contained in ¶ 66 were materially false and/or
  17
       misleading because they misrepresented and failed to disclose the following
  18
       adverse facts pertaining to the Company’s business, operations and prospects,
  19
       which were known to Defendants or recklessly disregarded by them. Specifically,
  20
       Defendants made false and/or misleading statements and/or failed to disclose that:
  21
       (1) Defendant DiDi “had the problem of collecting personal information in
  22
       violation of relevant PRC laws and regulations”; (2) DiDi’s app, DiDi Chuxing
  23
       (Travel), would face an imminent cybersecurity review by the CAC; (3) the CAC
  24
  25   suggested DiDi to delay its IPO; (4) the CAC would require all Chinese app stores

  26   to remove DiDi Chuxing; and (5) as a result, Defendants’ statements about the

  27   Company’s business, operations, and prospects were materially false and
  28   misleading and/or lacked a reasonable basis at all relevant times.
  29                                             21
                    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  30                          THE FEDERAL SECURITIES LAWS
  31
Case 2:21-cv-05486-AB-SK Document 10 Filed 07/09/21 Page 23 of 34 Page ID #:69




   1                              THE TRUTH EMERGES

   2         69.    On July 4, 2021, the Company issued a press release entitled “DiDi

   3   Announces App Takedown in China” which announced, in relevant part, that:
   4         according to the announcement posted by the Cyberspace
             Administration of China (the “CAC”) on July 4, 2021, the CAC
   5         stated that it was reported and confirmed that the “DiDi Chuxing”
   6         app had the problem of collecting personal information in violation
             of relevant PRC laws and regulations. Pursuant to the PRC's
   7
             Cybersecurity Law, the CAC notified app stores to take down the
   8         “DiDi Chuxing” app in China, and required the Company to strictly
   9         comply with relevant laws and regulations, follow the relevant
             standards set by the PRC government authorities, and rectify the
  10         problem to ensure the security of users' personal information.
  11
             Once the “DiDi Chuxing” app is taken down from app stores in China,
  12         the app can no longer be downloaded in China, although existing users
  13         who had previously downloaded and installed the app on their phones
             prior to the takedown may continue using it. The Company will strive
  14         to rectify any problems, improve its risk prevention awareness and
  15         technological capabilities, protect users' privacy and data security, and
             continue to provide secure and convenient services to its users. The
  16
             Company expects that the app takedown may have an adverse impact
  17         on its revenue in China.
  18
             (Emphasis added.)
  19
  20         70.    On July 5, 2021, the Wall Street Journal published an article entitled
  21   “Chinese Regulators Suggested Didi Delay Its U.S. IPO: Ride-hailing giant, under
  22   pressure to reward shareholders, pushed ahead with NYSE listing despite concerns
  23   of China’s cybersecurity watchdog” which reported the following, in pertinent part:
  24         Weeks before Didi Global Inc. [] went public in the U.S., China’s
  25         cybersecurity watchdog suggested the Chinese ride-hailing giant
             delay its initial public offering and urged it to conduct a thorough
  26         self-examination of its network security, according to people with
  27         knowledge of the matter.
  28
  29                                            22
                   AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  30                         THE FEDERAL SECURITIES LAWS
  31
Case 2:21-cv-05486-AB-SK Document 10 Filed 07/09/21 Page 24 of 34 Page ID #:70




   1         But for Didi, waiting would be problematic. In the absence of an
             outright order to halt the IPO, it went ahead.
   2
   3         The company, facing investor pressure to list after raising billions of
             dollars from prominent venture capitalists, wrapped up its pre-offering
   4         “roadshow” in a matter of days in June—much shorter than typical
   5         investor pitches made by Chinese firms. The listing on the New York
             Stock Exchange raised about $4.4 billion, making it the biggest stock
   6         sale for a Chinese company since Alibaba Group Holding Ltd.
   7         BABA[]’s IPO in 2014.
   8
             Back in Beijing, officials, especially those at the Cyberspace
   9         Administration of China, remained wary of the ride-hailing company’s
  10         troves of data potentially falling into foreign hands as a result of greater
             public disclosure associated with a U.S. listing, the people said.
  11
  12         Didi’s American depositary shares began trading in New York on
             Wednesday, just a day before the ruling Communist Party celebrated
  13         its centenary.
  14
             The Cyberspace Administration waited a day after the major political
  15
             event to deliver a one-two punch to the company. On Friday, it started
  16         its own cybersecurity review into Didi and blocked the company’s app
  17         from accepting new users; and on Sunday, it ordered mobile app stores
             to pull Didi from circulation.
  18
  19         (Emphasis added.)
  20         71.    On this news, the Company’s ADS price fell $3.04 per ADS, or 19%,
  21   to close at $12.49 per ADS on July 6, 2021, the next trading day.
  22         72.    Since the IPO, and as a result of the disclosure of material adverse facts
  23   omitted from the Company’s Registration Statement, DiDi’s ADS price has fallen
  24
       significantly below its IPO price, damaging Plaintiff and Class members.
  25
             73.    Additionally, due to the materially deficient Registration Statement,
  26
       Defendants have also violated their independent, affirmative duty to provide
  27
       adequate disclosures about adverse conditions, risk and uncertainties. Item 303 of
  28
  29                                             23
                   AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  30                         THE FEDERAL SECURITIES LAWS
  31
Case 2:21-cv-05486-AB-SK Document 10 Filed 07/09/21 Page 25 of 34 Page ID #:71




   1   SEC Reg. S-K, 17 C.F.R. §229.303(a)(3)(ii) requires that the materials incorporated

   2   in a registration statement disclose all “known trends or uncertainties” reasonably

   3   expected to have a material unfavorable impact on the Company’s operations.
   4         74.    As a result of Defendants’ wrongful acts and omissions, and the
   5   decline in the market value of the Company’s securities, Plaintiff and other Class
   6   members have suffered significant losses and damages.
   7                  PLAINTIFF’S CLASS ACTION ALLEGATIONS
   8         75.    Plaintiff brings this action as a class action on behalf of all those who
   9   purchased the Company’s securities pursuant and/or traceable to the Registration
  10   Statement and/or during the Class Period (the “Class”). Excluded from the Class
  11   are Defendants and their families, the officers and directors and affiliates of
  12   Defendants, at all relevant times, members of their immediate families and their
  13   legal representatives, heirs, successors or assigns and any entity in which
  14   Defendants have or had a controlling interest.
  15
             76.    The members of the Class are so numerous that joinder of all members
  16
       is impracticable. While the exact number of Class members is unknown to Plaintiff
  17
       at this time and can only be ascertained through appropriate discovery, Plaintiff
  18
       believes that there are at least thousands of members in the proposed Class. Record
  19
       owners and other members of the Class may be identified from records maintained
  20
       by the Company or its transfer agent and may be notified of the pendency of this
  21
       action by mail, using the form of notice similar to that customarily used in
  22
       securities class actions.
  23
             77.    Plaintiff’s claims are typical of the claims of the members of the Class,
  24
  25   as all members of the Class are similarly affected by Defendants’ wrongful conduct

  26   in violation of federal law that is complained of herein.

  27
  28
  29                                            24
                   AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  30                         THE FEDERAL SECURITIES LAWS
  31
Case 2:21-cv-05486-AB-SK Document 10 Filed 07/09/21 Page 26 of 34 Page ID #:72




   1          78.     Plaintiff will fairly and adequately protect the interests of the members

   2   of the Class and has retained counsel competent and experienced in class and

   3   securities litigation.
   4          79.     Common questions of law and fact exist as to all members of the Class
   5   and predominate over any questions solely affecting individual members of the
   6   Class. Among the questions of law and fact common to the Class are:
   7          (a)     whether Defendants violated the federal securities laws;
   8          (b)     whether the Registration Statement contained false or misleading
   9   statements of material fact and omitted material information required to be stated
  10   therein; and to what extent the members of the Class have sustained damages and
  11   the proper measure of damages;
  12          (c)     whether Defendants’ statements to the investing public during the
  13   Class Period misrepresented material facts about the financial condition, business,
  14   operations, and management of the Company;
  15
              (d)     whether Defendants’ statements to the investing public during the
  16
       Class Period omitted material facts necessary to make the statements made, in light
  17
       of the circumstances under which they were made, not misleading;
  18
              (e)     whether Defendants caused the Company to issue false and
  19
       misleading SEC filings and public statements during the Class Period;
  20
              (f)     whether Defendants acted knowingly or recklessly in issuing false and
  21
       misleading SEC filings and public statements during the Class Period;
  22
              (g)     whether the prices of the Company’s securities during the Class
  23
       Period were artificially inflated because of the Defendants’ conduct complained of
  24
  25   herein; and;

  26          (h)     to what extent the members of the Class have sustained damages and

  27   the proper measure of damages.
  28
  29                                              25
                    AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  30                          THE FEDERAL SECURITIES LAWS
  31
Case 2:21-cv-05486-AB-SK Document 10 Filed 07/09/21 Page 27 of 34 Page ID #:73




   1         80.    A class action is superior to all other available methods for the fair

   2   and efficient adjudication of this controversy since joinder of all members is

   3   impracticable. Furthermore, as the damages suffered by individual Class members
   4   may be relatively small, the expense and burden of individual litigation make it
   5   impossible for members of the Class to individually redress the wrongs done to
   6   them. There will be no difficulty in the management of this action as a class action.
   7                                        COUNT I
   8                   For Violations of Section 11 of the Securities Act
   9                                 Against All Defendants
  10         81.    Plaintiff incorporates all the foregoing by reference.
  11         82.    This Count is brought pursuant to §11 of the Securities Act, 15 U.S.C.
  12   §77k, on behalf of the Class, against all Defendants.
  13         83.    The Registration Statement contained untrue statements of material
  14   facts, omitted to state other facts necessary to make the statements made not
  15
       misleading, and omitted to state material facts required to be stated therein.
  16
             84.    Defendants are strictly liable to Plaintiff and the Class for the
  17
       misstatements and omissions.
  18
             85.    None of the Defendants named herein made a reasonable investigation
  19
       or possessed reasonable grounds for the belief that the statements contained in the
  20
       Registration Statement were true and without omissions of any material facts and
  21
       were not misleading.
  22
             86.    By reason of the conduct herein alleged, each Defendant violated or
  23
       controlled a person who violated §11 of the Securities Act.
  24
  25         87.    Plaintiff acquired the Company’s securities pursuant to the

  26   Registration Statement.

  27         88.    At the time of their purchases of DiDi securities, Plaintiff and other
  28   members of the Class were without knowledge of the facts concerning the wrongful
  29                                            26
                   AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  30                         THE FEDERAL SECURITIES LAWS
  31
Case 2:21-cv-05486-AB-SK Document 10 Filed 07/09/21 Page 28 of 34 Page ID #:74




   1   conduct alleged herein and could not have reasonably discovered those facts prior

   2   to the disclosures herein.

   3            89.    This claim is brought within one year after discovery of the untrue
   4   statements and/or omissions in the IPO that should have been made and/or
   5   corrected through the exercise of reasonable diligence, and within three years of
   6   the effective date of the IPO. It is therefore timely.
   7                                          COUNT II
   8                     Violations of Section 12(a)(2) of the Securities Act
   9                                   Against All Defendants
  10            90.    Plaintiff incorporates all the foregoing by reference.
  11            91.    By means of the defective Registration Statement, Defendants
  12   promoted, solicited, and sold DiDi securities to Plaintiff and other members of the
  13   Class.
  14            92.    The Registration Statement for the IPO contained untrue statements
  15
       of material fact, and concealed and failed to disclose material facts, as detailed
  16
       above. Defendants owed Plaintiff and the other members of the Class who
  17
       purchased the Company’s securities pursuant to the Registration Statement the
  18
       duty to make a reasonable and diligent investigation of the statements contained in
  19
       the Registration Statement to ensure that such statements were true and that there
  20
       was no omission to state a material fact required to be stated in order to make the
  21
       statements contained therein not misleading. Defendants, in the exercise of
  22
       reasonable care, should have known of the misstatements and omissions contained
  23
       in the Registration Statement as set forth above.
  24
  25            93.    Plaintiff did not know, nor in the exercise of reasonable diligence

  26   could Plaintiff have known, of the untruths and omissions contained in the

  27   Registration Statement at the time Plaintiff acquired DiDi securities.
  28
  29                                               27
                      AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  30                            THE FEDERAL SECURITIES LAWS
  31
Case 2:21-cv-05486-AB-SK Document 10 Filed 07/09/21 Page 29 of 34 Page ID #:75




   1         94.    By reason of the conduct alleged herein, Defendants violated

   2   §12(a)(2) of the Securities Act, 15 U.S.C. §77l(a)(2). As a direct and proximate

   3   result of such violations, Plaintiff and the other members of the Class who
   4   purchased DiDi securities pursuant to the Registration Statement sustained
   5   substantial damages in connection with their purchases of the shares. Accordingly,
   6   Plaintiff and the other members of the Class who hold the securities issued pursuant
   7   to the Registration Statement have the right to rescind and recover the
   8   consideration paid for their shares, and hereby tender their securities to Defendants
   9   sued herein. Class members who have sold their securities seek damages to the
  10   extent permitted by law.
  11         95.    This claim is brought within one year after discovery of the untrue
  12   statements and/or omissions in the IPO that should have been made and/or
  13   corrected through the exercise of reasonable diligence, and within three years of
  14   the effective date of the IPO. It is therefore timely.
  15
                                            COUNT III
  16
                         Violations of Section 15 of the Securities Act
  17
                               Against the Individual Defendants
  18
             96.    Plaintiff incorporates all the foregoing by reference.
  19
             97.    This cause of action is brought pursuant to §15 of the Securities Act,
  20
       15 U.S.C. §77o against all Defendants except the Underwriter Defendants.
  21
             98.     The Individual Defendants were controlling persons of DiDi by
  22
       virtue of their positions as directors and/or senior officers of the Company. The
  23
       Individual Defendants each had a series of direct and indirect business and personal
  24
  25   relationships with other directors and officers and major shareholders of the

  26   Company. The Company controlled the Individual Defendants and all of DiDi

  27   employees.
  28
  29                                             28
                   AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  30                         THE FEDERAL SECURITIES LAWS
  31
Case 2:21-cv-05486-AB-SK Document 10 Filed 07/09/21 Page 30 of 34 Page ID #:76




   1         99.     The Company and the Individual Defendants were culpable

   2   participants in the violations of §§11 and 12(a)(2) of the Securities Act as alleged

   3   above, based on their having signed or authorized the signing of the Registration
   4   Statement and having otherwise participated in the process which allowed the IPO
   5   to be successfully completed.
   6         100. This claim is brought within one year after discovery of the untrue
   7   statements and/or omissions in the IPO that should have been made and/or
   8   corrected through the exercise of reasonable diligence, and within three years of
   9   the effective date of the IPO. It is therefore timely.
  10                                         COUNT IV
  11           Violation of Section 10(b) of The Exchange Act and Rule 10b-5
  12                Against Defendants DiDi and the Executive Defendants
  13         101. Plaintiff repeats and realleges each and every allegation contained
  14   above as if fully set forth herein.
  15
             102. This Count is asserted against the Company and the Executive
  16
       Defendants and is based upon Section 10(b) of the Exchange Act, 15 U.S.C. §
  17
       78j(b), and Rule 10b-5 promulgated thereunder by the SEC.
  18
             103.    During the Class Period, Defendants DiDi and the Executive
  19
       Defendants, individually and in concert, directly or indirectly, disseminated or
  20
       approved the false statements specified above, which they knew or deliberately
  21
       disregarded were misleading in that they contained misrepresentations and failed
  22
       to disclose material facts necessary in order to make the statements made, in light
  23
       of the circumstances under which they were made, not misleading.
  24
  25         104. Defendants DiDi and the Executive Defendants violated §10(b) of the

  26   1934 Act and Rule 10b-5 in that they:

  27         (a)     employed devices, schemes and artifices to defraud;
  28
  29                                             29
                   AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  30                         THE FEDERAL SECURITIES LAWS
  31
Case 2:21-cv-05486-AB-SK Document 10 Filed 07/09/21 Page 31 of 34 Page ID #:77




   1         (b)    made untrue statements of material facts or omitted to state material

   2   facts necessary in order to make the statements made, in light of the circumstances

   3   under which they were made, not misleading; or
   4         (c)    engaged in acts, practices and a course of business that operated as a
   5   fraud or deceit upon plaintiff and others similarly situated in connection with their
   6   purchases of the Company’s securities during the Class Period.
   7         105. Defendants DiDi and the Executive Defendants acted with scienter in
   8   that they knew that the public documents and statements issued or disseminated in
   9   the name of the Company were materially false and misleading; knew that such
  10   statements or documents would be issued or disseminated to the investing public;
  11   and knowingly and substantially participated, or acquiesced in the issuance or
  12   dissemination of such statements or documents as primary violations of the
  13   securities laws. These defendants by virtue of their receipt of information reflecting
  14   the true facts of the Company, their control over, and/or receipt and/or modification
  15
       of the Company’s allegedly materially misleading statements, and/or their
  16
       associations with the Company which made them privy to confidential proprietary
  17
       information concerning the Company, participated in the fraudulent scheme
  18
       alleged herein.
  19
             106.    The Executive Defendants, who are senior officers and/or directors
  20
       of the Company, had actual knowledge of the material omissions and/or the falsity
  21
       of the material statements set forth above, and intended to deceive Plaintiff and the
  22
       other members of the Class, or, in the alternative, acted with reckless disregard for
  23
       the truth when they failed to ascertain and disclose the true facts in the statements
  24
  25   made by them or other personnel of the Company to members of the investing

  26   public, including Plaintiff and the Class.

  27         107. As a result of the foregoing, the market price of the Company’s
  28   securities was artificially inflated during the Class Period. In ignorance of the
  29                                             30
                   AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  30                         THE FEDERAL SECURITIES LAWS
  31
Case 2:21-cv-05486-AB-SK Document 10 Filed 07/09/21 Page 32 of 34 Page ID #:78




   1   falsity of the Company’s and the Executive Defendants’ statements, Plaintiff and

   2   the other members of the Class relied on the statements described above and/or the

   3   integrity of the market price of the Company’s securities during the Class Period
   4   in purchasing the Company’s securities at prices that were artificially inflated as a
   5   result of the Company’s and the Executive Defendants’ false and misleading
   6   statements.
   7          108. Had Plaintiff and the other members of the Class been aware that the
   8   market price of DiDi securities had been artificially and falsely inflated by the
   9   Company’s and the Executive Defendants’ misleading statements and by the
  10   material adverse information which the Company and the Executive Defendants
  11   did not disclose, they would not have purchased the Company’s securities at the
  12   artificially inflated prices that they did, or at all.
  13          109.    As a result of the wrongful conduct alleged herein, Plaintiff and other
  14   members of the Class have suffered damages in an amount to be established at trial.
  15
              110. By reason of the foregoing, the Company and the Executive
  16
       Defendants have violated Section 10(b) of the 1934 Act and Rule 10b-5
  17
       promulgated thereunder and are liable to the Plaintiff and the other members of the
  18
       Class for substantial damages which they suffered in connection with their
  19
       purchases of the Company’s securities during the Class Period.
  20
                                               COUNT V
  21
                         Violation of Section 20(a) of The Exchange Act
  22
                                 Against the Executive Defendants
  23
              111. Plaintiff repeats and realleges each and every allegation contained in
  24
  25   the foregoing paragraphs as if fully set forth herein.

  26          112. During the Class Period, the Executive Defendants participated in the

  27   operation and management of the Company, and conducted and participated,
  28   directly and indirectly, in the conduct of the Company’s business affairs. Because
  29                                                31
                  AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  30                        THE FEDERAL SECURITIES LAWS
  31
Case 2:21-cv-05486-AB-SK Document 10 Filed 07/09/21 Page 33 of 34 Page ID #:79




   1   of their senior positions, they knew the adverse non-public information regarding

   2   the Company’s business practices.

   3         113. As officers and/or directors of a publicly owned company, the
   4   Executive Defendants had a duty to disseminate accurate and truthful information
   5   with respect to the Company’s financial condition and operations, and to correct
   6   promptly any public statements issued by the Company which had become
   7   materially false or misleading.
   8         114. Because of their positions of control and authority as senior officers,
   9   the Executive Defendants were able to, and did, control the contents of the various
  10   reports, press releases and public filings which the Company disseminated in the
  11   marketplace during the Class Period. Throughout the Class Period, the Executive
  12   Defendants exercised their power and authority to cause the Company to engage in
  13   the wrongful acts complained of herein. The Executive Defendants, therefore, were
  14   “controlling persons” of the Company within the meaning of Section 20(a) of the
  15
       Exchange Act. In this capacity, they participated in the unlawful conduct alleged
  16
       which artificially inflated the market price of the Company’s securities.
  17
             115. The Executive Defendants, therefore, acted as controlling persons of
  18
       the Company. By reason of their senior management positions and/or directors of
  19
       the Company, they had the power to direct the actions of, and exercised the same
  20
       to cause, the Company to engage in the unlawful acts and conduct complained of
  21
       herein. The Executive Defendants exercised control over the general operations of
  22
       the Company and possessed the power to control the specific activities which
  23
       comprise the primary violations about which Plaintiff and the other members of
  24
  25   the Class complain.

  26         116. By reason of the above conduct, the Executive Defendants are liable

  27   pursuant to Section 20(a) of the Exchange Act for the violations committed by the
  28   Company
  29                                            32
                 AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  30                       THE FEDERAL SECURITIES LAWS
  31
Case 2:21-cv-05486-AB-SK Document 10 Filed 07/09/21 Page 34 of 34 Page ID #:80




   1                                PRAYER FOR RELIEF

   2         WHEREFORE, Plaintiff, on behalf of himself and the Class, prays for

   3   judgment and relief as follows:
   4         (a)    declaring this action to be a proper class action, designating Plaintiff
   5   as Lead Plaintiff and certifying Plaintiff as a class representative under Rule 23 of
   6   the Federal Rules of Civil Procedure and designating Plaintiff’s counsel as Lead
   7   Counsel;
   8         (b)    awarding damages in favor of Plaintiff and the other Class members
   9   against all Defendants, jointly and severally, together with interest thereon;
  10         (c)    awarding Plaintiff and the Class reasonable costs and expenses
  11   incurred in this action, including counsel fees and expert fees; and
  12         (d)    awarding Plaintiff and other members of the Class such other and
  13   further relief as the Court may deem just and proper.
  14                              JURY TRIAL DEMANDED
  15
             Plaintiff hereby demands a trial by jury.
  16
  17
       Dated: July 9, 2021                     THE ROSEN LAW FIRM, P.A.
  18
  19                                           /s/Laurence M. Rosen
  20                                           Laurence M. Rosen (SBN 219683)
                                               355 South Grand Avenue, Suite 2450
  21                                           Los Angeles, CA 90071
  22                                           Telephone: (213) 785-2610
                                               Facsimile: (213) 226-4684
  23                                           Email: lrosen@rosenlegal.com
  24
                                               Counsel for Plaintiff
  25
  26
  27
  28
  29                                            33
                   AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  30                         THE FEDERAL SECURITIES LAWS
  31
